DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/21/2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each rejection/objection previously set forth in the Non-Final Office Action mailed 02/02/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Greenberg on 03/01/2022.

The application has been amended as follows: 

Claim 2. The operating handle of claim 1, further comprising: 
a second control mechanism, comprising a member for holding the security wire and a member for adjusting a relative axial position of the security wire with respect to the internal tube of the catheter, whereby keeping the security wire in a tight condition is irrespective of a bend given to the catheter by operating the first control mechanism.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See “Allowable Subject Matter” for reasons of allowance on the Non-Final Office Action mailed 02/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/25/2022

/WADE MILES/Primary Examiner, Art Unit 3771